COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                                  FORT WORTH

                              NO. 02-13-00407-CV


METRO GAMES, INC. AND METRO                                        APPELLANTS
ROUTE SERVICES, INC.

                                        V.

BOOMERJACK VENTURES, LLC;                                           APPELLEES
WILLIAM C. BRIDGES, M.D. &
ASSOCIATES, P.A.; WILLIAM C.
BRIDGES; AND BRENT TIPPS


                                    ------------

          FROM THE 141ST DISTRICT COURT OF TARRANT COUNTY

                                    ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                    ------------

      We have considered the parties’ “Agreed Motion To Vacate Final [Trial Court]

Judgment And For Dismissal Of Appeal With Prejudice,” requesting that we vacate

the trial court’s judgment and dismiss this appeal. Rule 42.1(a)(2), however,

does not allow us to both vacate the trial court’s judgment and dismiss the



      1
      See Tex. R. App. P. 47.4.
appeal.2 It is therefore the court’s opinion that the motion should be granted in

part and denied in part.3

      Accordingly, without regard to the merits, we set aside the trial court’s

judgment and remand the case to the trial court for rendition of judgment in

accordance with the parties’ settlement agreement.4

      Costs of the appeal shall be paid by appellants, for which let execution

issue.5

                                                     PER CURIAM

PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DELIVERED: December 27, 2013




      2
      See Tex. R. App. P. 42.1(a)(2)(A), (B); see also Cunningham v.
Cunningham, No. 02-08-00362-CV, 2008 WL 5479677, at *1 n.2 (Tex. App.—
Fort Worth Oct.30, 2008, no pet.) (mem. op.).
      3
          See Tex. R. App. P. 42.1(a)(2), 43.2(e).
      4
       See Tex. R. App. P. 42.1(a)(2)(B), (c), 43.2(d); Innovative Office Sys., Inc.
v. Johnson, 911 S.W.2d 387, 388 (Tex. 1995).
      5
          See Tex. R. App. P. 42.1(d).
                                         2